Citation Nr: 1633956	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  13-29 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.

2.  Entitlement to service connection for a respiratory disorder other than sarcoidosis, to include chronic obstructive pulmonary disease (COPD), asthma, bilateral hilar adenopathy, and obstructive sleep apnea, to include as secondary to a service-connected disability.

3.  Entitlement to an effective date earlier than August 31, 2010 for the grant of service connection for coronary artery disease with Prinzmetal's angina.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to September 1971.  He also served in Vietnam from December 1969 to September 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

While it appears that a substantive appeal was not timely filed after the statement of the case was issued for the first two issues, the Board accepts the Veteran's representative's January 2014 submission as a timely substantive appeal to the November 2013 supplemental statement of the case.  

The Veteran originally requested a hearing before the Board.  In May 2014, the Veteran withdrew that request in writing.  38 C.F.R. § 20.704(e) (2015).  

The issue of service connection for a respiratory disability other than sarcoidosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Sarcoidosis resulted from the Veteran's exposure to herbicides while serving in Vietnam.  

2.  In March 1982, the Veteran filed a claim for service connection for cardiovascular disease and hypertension.  

3.  In May 1985, the Board denied the claims. 

4.  The Veteran filed a new claim on September 13, 2010 for service connection for coronary artery disease and other disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sarcoidosis have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The Board's May 1985 decision denying service connection for cardiovascular disease, including hypertension, is final.  38 C.F.R. § 19.104 (1984).  

3.  The criteria for an effective date earlier than August 31, 2010, for the grant of service connection for coronary artery disease with Prinzmetal's angina have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2015).  

As the issue of service connection for sarcoidosis is resolved in the Veteran's favor, further discussion of VA's duty to notify and assist with regard to that claim is not necessary.

The Veteran is challenging the effective date assigned following the grant of service connection.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  

VA has also fulfilled its duty to assist.  VA obtained the Veteran's service treatment records and identified post-service treatment records.  

Given the above, no further action related to the duties to notify and assist is required in this case.  

Service Connection for Sarcoidosis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sarcoidosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

In addition, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to a herbicide agent (e.g., Agent Orange), unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(a) (3); 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active military service, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, AL amyloidosis, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341, 346 (1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996); 67 Fed. Reg. 42,600, 42,608 (2002); 68 Fed. Reg. 27630-27641 (2003); 72 Fed. Reg. 32395-32407 (2007); 72 Fed. Reg. 32395-32407 (2007); and 75 Fed. Reg. 32540 (2010).

Notwithstanding the aforementioned provisions relating to presumptive service connection, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).   

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he was exposed to Agent Orange or other herbicides during his service in Vietnam, resulting in his current sarcoidosis.

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with sarcoidosis.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

As there is no competent evidence of sarcoidosis in service or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.  

Records demonstrate the Veteran served in Vietnam and therefore presumed to have been exposed to Agent Orange and other herbicides.  

In a letter dated in October 2010, the Veteran's private pulmonologist, Dr. M. Ader, reported sarcoidosis was diagnosed in 1996 at stage I, primarily with enlarged lymph nodes in the chest.  Dr. Ader noted sarcoidosis is a disease of unknown origin but it is felt to be due to a combination of genetic factors and environmental exposures.  Insecticides/herbicides are among the environmental exposures felt to increase the risk of sarcoidosis.  Given that information and the specific etiology of the Veteran's sarcoidosis is unknown, Dr. Ader concluded it is as likely as not related to the Veteran's Agent Orange exposure.  In fact, Dr. Ader would put the likelihood of Agent Orange causing his sarcoidosis as over fifty percent. 

As noted, the Veteran is diagnosed with sarcoidosis and he served in Vietnam, resulting in herbicide exposure.  Dr. Ader considered the Veteran's history along with his knowledge of the Veteran's clinical and pathology information and the current state of medical knowledge.  He concluded that it is as likely as not the Veteran's sarcoidosis was a result of the Veteran's Agent Orange exposure in service.  

The Board finds this opinion to be the probative as it is the medical opinion of a competent expert, supported by rationale.  While there is no indication that Dr. Ader reviewed all of the medical evidence of record, including the service treatment records, it appears he took into account the most pertinent evidence, that is, the evidence of sarcoidosis, the Veteran's herbicide exposure in Vietnam, and the absence of any other known causative factor.  This evidence lead Dr. Ader to conclude herbicide exposure was the only known and likely factor that could result in the Veteran's current sarcoidosis.  In light of the opinion of Dr. Ader, and after resolving all doubt in favor of the Veteran, the Board finds that there is sufficient evidence to establish direct service connection for sarcoidosis.  The opinion also is not contradicted by any other medical opinion of record.  

In sum, the Board finds that the evidence of record is at least in equipoise as to the matter of whether the Veteran's current sarcoidosis disability is related to military service, specifically herbicide exposure.  Thus, based on the foregoing, the Board finds that the Veteran's sarcoidosis is due to service and service connection for sarcoidosis is warranted.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Earlier Effective Date

The Veteran seeks an effective date earlier than August 31, 2010 for the award of service connection for coronary artery disease with Prinzmetal's angina (CAD).  

The effective date for the grant of service connection for disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).

In March 1982, the Veteran filed a claim for service connection for cardiovascular disease and hypertension.  The RO denied the claim in November 1982.  The Veteran expressed disagreement with that decision in March 1983 and perfected an appeal to the Board.  In May 1985, the Board denied the Veteran's claim.  The Board's decision at that time became final when it was issued.  38 C.F.R. § 19.104 (1984).  

The next time the Veteran raised a claim for service connection for CAD occurred in September 2010.  As a result of this claim, the RO issued a rating decision in June 2011 granting service connection for CAD with an effective date the date VA received the Veteran's claim in September 2010.  In May 2012, the RO issued a second rating decision changing the effective date for service connection for CAD to August 31, 2010, the date VA added CAD, as ischemic heart disease, as one of the disease presumptively caused by exposure to Agent Orange and other herbicides.  See 38 C.F.R. §§ 3.307, 3.309.

The Veteran, however, asserts he should have an effective date for service connection for CAD effective the date he filed his March 1982 claim that was ultimately denied by the Board in May 1985.

This claim is governed pursuant to the orders of a United States district court.  Nehmer v. U.S. Dep't of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991); 38 C.F.R. § 3.816.  The covered diseases are listed in 38 C.F.R. 
 § 3.816(b)(2).  The final rule made clear that the effective dates of awards of ischemic heart disease, including coronary artery disease, under 38 C.F.R. § 3.309(e) are governed by the Nehmer provisions.  See 75 Fed. Reg. at 53203.  The Veteran is a Nehmer class member because he is a Vietnam veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i).

If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose.  Id. at § 3.816(c)(1).

Where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and the claim was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose except as otherwise provided in paragraph § 3.816 (c)(3), which pertains to claims filed within one year from the date of separation from service.  Id. at § 3.816 (c)(2). 

If the requirements of paragraph (c)(1) or (c)(2) of this section are not met, the effective date of the award will be determined in accordance with section 3.114 and 3.400.  Id. at § 3.816(c)(4).  

Where compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  In order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114(a).  If a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).

The effective date of the regulation that added ischemic heart disease, including coronary artery disease, to the list of diseases for which the VA Secretary has determined that there exists an etiological relationship to herbicides exposure (and are, thus, subject to presumptive service connection on the basis of such exposure) is August 31, 2010.  See 75 Fed. Reg. 53,202 (August 31, 2010).  The Veteran's current claim for CAD was received on September 13, 2010.  

The Veteran argues his effective date should be the date the Veteran filed his first claim for service connection for a heart disability in 1982.  As noted above, however, that claim was denied by a final decision of the Board in May 1985.   

Considering the proper effective date for service connection for coronary artery disease under the Nehmer provisions, the Board finds that the Veteran was not denied compensation for coronary artery disease between September 25, 1985, and May 3, 1989; his claim for service connection was not pending before VA on May 3, 1989 or received by VA between that date and the August 31, 2010 date establishing a presumption of service connection for coronary artery disease; and his claim was not received within one year from the date of his separation from service.  Thus, the Board must determine the effective date in accordance with 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(1)-(4).

Considering these provisions, the Board finds that because VA received the Veteran's claim of entitlement to service connection for ischemic heart disease, which includes CAD, on September 13, 2010, within 1 year of the effective date of the law, benefits may be authorized from the effective date of the law but no earlier.  See 38 C.F.R. § 3.114(a).  As a result, August 31, 2010 is the correct effective date for service connection for CAD based on the effective date of the law and receipt within 1 year of that date of the Veteran's claim, i.e., September 13, 2010.

Based on the foregoing reasons, the Board finds that an effective date earlier than August 31, 2010 is not warranted for service connection for CAD and the claim must be denied.  Nehmer, supra; 38 C.F.R. §§ 3.307, 3.309, 3.314, 3.816.

As the preponderance of the evidence is against the claim for an effective date earlier than August 31, 2010, for the grant of service connection for coronary artery disease, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for sarcoidosis is granted.

Entitlement to an effective date earlier than August 31, 2010, for the grant of service connection for coronary artery disease with Prinzmetal's angina is denied


REMAND

The Veteran filed claims for service connection for sarcoidosis, COPD, bilateral hilar adenopathy, and asthma.  More recently, he has been diagnosed with obstructive sleep apnea.  As noted above, the Veteran is now service connected for sarcoidosis, which has more recently been diagnosed as sarcoidosis, stage III.  

The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 4 (2009).  Further, there is no prohibition against a veteran being service-connected for more than one diagnosed disorder for the respiratory system.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (noting that different psychiatric diagnoses may have symptoms that are not overlapping).  The Board must accordingly consider whether the Veteran has additional respiratory disabilities, and if so, which ones are related to service, or whether the sarcoidosis or any other service connected disability caused or aggravated the other disabilities.  Therefore, once the records development is completed, a VA medical examination and accompanying medical opinion is needed to provide the missing information.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

Ongoing VA medical records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA medical records of relevant treatment of the Veteran from November 2013 to the present.   

2.  After the record development is completed, provide the Veteran with a VA respiratory examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner is asked to list all respiratory disabilities present at any time since September 13, 2010.  For each diagnosed disability, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally related to service.

If the examiner determines that a respiratory disability is not related to service, then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) that the respiratory disability was (i) caused by or (ii) aggravated by (permanently worsened beyond the natural progression) the Veteran's service-connected sarcoidosis.

3.  After the development requested is completed, readjudicate the claim for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


